Title: Thomas Jefferson to Joseph McCoy, 6 September 1809
From: Jefferson, Thomas
To: McCoy, Joseph


           Monticello Sep. 6. 09.
           Th: Jefferson presents his compliments to mr McCoy & his thanks for the poem he was so kind as to send him some time past the reciept of which he has not been able sooner to acknolege.  too old now to catch the glow of poetry, he is illy qualified to become a judge of it’s merits, other than that of sentiment. in this respect there is much to commend in mr McCoy’s little poem. the independance of genius so properly noticed in the poem, the superior course it holds, and certainty with which it attains the station in society which it’s powers claim, when contrasted with the desperate prospect of unprotected genius in older countries, is as encouraging to rising merit here, as honorable to those among whom it is displayed & cherished, & ultimately rewarded with justice.
        